DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “improve a reward associated to actions, wherein additional composition procedure comprising a sequence.”  This limitation appears to be missing a word and should recite, i.e. “improve a reward associated to actions, wherein an additional composition procedure comprising a sequence.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Independent claim 1 recites, “extracting visual features from the input images” in line 4 of the claim.  Claim 1 further recites, “receiving context associated with input images” in line 5 of the claim.  It is unclear if the input images in line 5 are the same or different input images as in line 4, i.e. “receiving context associated with the input images.”
Similarly, independent claim 10 recites, “extract visual features from the input images” in line 5 of the claim.  Claim 10 further recites “receive context associated with input images” in line 6 of the claim.  It is unclear if the input images in line 6 are the same or different input images as in line 5, i.e. “receive context associated with the input images.”
Similarly independent claim 19 recites, “extract visual features from the input images” in line 7 of the claim.  Claim 19 further recites, “receive context associated with input images” in line 8 of the claim.  It is unclear if the input images in line 8 are the same or different input images as in line 7, i.e. “receive context associated with the input images.”
Claims 2-9, 11-18 and 20 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Kwan-Liu. "Machine learning to boost the next generation of visualization technology." IEEE Computer Graphics and Applications 27.5 (2007): 6-9, hereinafter, “Ma”, in view of Aragon, Cecilia R., and Karl J. Runge. "Workflow management for high volume supernova search." Proceedings of the 2009 ACM symposium on Applied Computing. ACM, 2009, hereinafter, “Aragon”, and further in view of Schultz, Thomas, and Gordon L. Kindlmann. "Open-box spectral clustering: applications to medical image analysis." IEEE Transactions on Visualization and Computer Graphics 19.12 (2013): 2100-2108, hereinafter, “Schultz”.

As per claim 1, Ma discloses an automatic method of determining an image composition procedure that generates a new image visualization, the method executed by a hardware processor, comprising: 
receiving a set of input images (Ma, page 7, Figure 1, Input Volume data; Ma, page 7, 4D flow feature extraction and tracking, 4D feature extraction and tracking in the context of flow visualization); 
extracting visual features from the input images (Ma, pages 7-8, 4D flow feature extraction and tracking, feature extraction and tracking is mostly done by explicitly separating the feature of interest from the raw data and creating (and following) either a volumetric or geometric representation of the extracted feature … The same intelligent system introduced for classifying materials can be applied to 4D feature extraction and tracking in the context of flow visualization … it’s possible for a visualization system to learn to extract and track features in complex 4D flow fields according to their visual properties, location, shape, and size ... extract and track a feature of interest; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); 
receiving context associated with input images (Ma, page 7, Figure 1, medical imaging; Ma, page 8, Figure 3, context of flow visualization; Ma, page 7, 4D flow feature extraction and tracking, context of flow visualization); 
learning based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure (Ma, page 7, Volume classification and visualization, the system can apply what it has learned to performing similar tasks, possibly in a fully automated fashion. An example of the strategy is to reuse a network trained to classify the brain from a scan of a patient for new scans of the same patient; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables), 
based on the learning, determining image operations in the composition procedure to present to a user (Ma, page 7, Volume classification and visualization. a painting interface. Users interactively paint directly on the volume-rendered images or selected cross sections of the volume … The system uses the painted regions (a small subset of the volume) as training data to learn how to classify the whole volume. The classification step maps each voxel into a value indicating the likelihood that the voxel is part of the material of interest … Figure 2 shows the results of the classification of multiple materials .. the cerebrum and the cerebellum of the brain have similar density values. Users can separate these two regions using texture and position information; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); and 
generating a visualization image associated with the input images by executing the image operations (Ma, page 7, Figure 1, Figure 2; Ma, page 8, Figure 3). 
Ma further discloses (Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps) but does not explicitly disclose the following limitation as further recited however Aragon discloses 
generating a difference visualization image associated with the input images by executing the image operations (Aragon, page 951, Section 4.1 Supernova Search Pipeline, the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3); Aragon, page 951, Figure 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ma to include the generation of difference images as taught by Aragon in order to enable the user of the machine learning visualization system of Ma to also be able to discern similarities and differences between images (Aragon, page 950, Section 2.2).
Ma and Aragon do not explicitly disclose the following limitations as further recited however Schultz discloses
wherein a previous operation in the sequence creates data for a next operation in the sequence (Schultz, Abstract, applications in 3D image analysis ... user actions can be recorded and transferred to different data in which the same structures are to be found ... develop segmentation protocols in chest CT and brain MRI that are then successfully applied to other datasets in an automated manner; Schultz, page 2101, Introduction, visualization makes key elements of the segmentation method transparent to the user. In this case, the user’s decisions are not only informed by the final outcome, but also by an improved understanding of how the algorithm arrives at that result; Schultz, page 2104, Section 5, Transferring User Actions to Similar Data, 5.1 Rule Files, Since it is our goal to help the analyst develop segmentation strategies that can be successfully transferred to similar data, our system keeps track of all user actions in a so-called rule file. Rule files record all user interactions that are relevant to the final result ... “Rules” is the complete list of actions that have been taken to achieve the final labeling, including all parameters. This includes filtering by attributes or vertex degree, changing the graph type, weighting and removing edges, clustering, and filtering or labeling connected components; Schultz, page 2104, Section 6, Implementation and Performance, 6.1 General Design of our System, Figure 1 (a) … steps of loading and filtering the data, modifying its representation as a graph, clustering, and labeling the resulting regions. Finally, it allows inspecting the rule file, saving it to disk, and applying it to different data sets).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the sequential image processing of the volume images as taught by Schultz in the system of Ma and Aragon in order to provide a means to enable the sequence to be recorded and reliably transferred to different data (Schultz, Abstract).  

As per claim 2, Ma, Aragon and Schultz disclose the method of claim 1, wherein the difference visualization image represents a variation of the set of input images (Aragon, page 951, Section 4.1 Supernova Search Pipeline, the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3); Aragon, page 951, Figure 3). 

As per claim 3, Ma, Aragon and Schultz discloses the method of claim 1, wherein the difference visualization image represents an aggregation of the set of input images (Schultz, page 2100, Figure 1; Schultz, page 2105, Figures 5 and 6). 

As per claim 4, Ma, Aragon and Schultz disclose the method of claim 1, further comprising: monitoring execution of the image operations on a training set of images, the image operations generating a difference visualization image associated with the training set of images, wherein multiple executions on multiple sets of images are monitored that generate corresponding multiple difference visualization images (Ma, page 7, Volume classification and visualization, The ability to learn is powerful since the system can apply what it has learned to performing similar tasks, possibly in a fully automated fashion; Aragon, page 951, Section 4.1 Supernova Search Pipeline, Each night, the SNfactory receives about 50-80 GB of wide field CCD imaging data ... the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3)). 

As per claim 5, Ma, Aragon and Schultz disclose the method of claim 4, further comprising: storing in a knowledgebase, the image operations, visual features in the training set of images, and context associated with the training set of images (Aragon, page 952, Section 4.4.1 Data and File Organization, During the course of processing and subtracting the images, approximately 200,000 new files are created on disk each night. These files must be triaged – some are kept on the PDSF cluster file system, some are transferred to the SNfactory local server cluster for fast access through database references, and some are archived to tape on NERSC’s High Performance Storage System (HPSS). At the same time, older image files containing the same sky coordinates as supernova candidates must be searched for and retrieved from HPSS so that they are easily accessible for human interaction. This process of data triage and retrieval must be automated in a fault-tolerant manner). 

As per claim 6, Ma, Aragon and Schultz disclose the method of claim 1, further comprising receiving from the user a rating associated with a suggested image operation, and the learning is further based on the rating (Ma, page 9, Conclusion, Providing feedback about the quality of classification and visualization results will be an important part of designing a reliable, intelligent visualization system). 

As per claim 10, Ma discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
receive a set of input images (Ma, page 7, Figure 1, Input Volume data; Ma, page 7, 4D flow feature extraction and tracking, 4D feature extraction and tracking in the context of flow visualization); 
extract visual features from the input images (Ma, pages 7-8, 4D flow feature extraction and tracking, feature extraction and tracking is mostly done by explicitly separating the feature of interest from the raw data and creating (and following) either a volumetric or geometric representation of the extracted feature … The same intelligent system introduced for classifying materials can be applied to 4D feature extraction and tracking in the context of flow visualization … it’s possible for a visualization system to learn to extract and track features in complex 4D flow fields according to their visual properties, location, shape, and size ... extract and track a feature of interest; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); 
receive context associated with input images (Ma, page 7, Figure 1, medical imaging; Ma, page 8, Figure 3, context of flow visualization; Ma, page 7, 4D flow feature extraction and tracking, context of flow visualization); 
learn based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure (Ma, page 7, Volume classification and visualization, the system can apply what it has learned to performing similar tasks, possibly in a fully automated fashion. An example of the strategy is to reuse a network trained to classify the brain from a scan of a patient for new scans of the same patient; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables), 
based on the learned composition procedure, determine image operations in the composition procedure to present to a user (Ma, page 7, Volume classification and visualization. a painting interface. Users interactively paint directly on the volume-rendered images or selected cross sections of the volume … The system uses the painted regions (a small subset of the volume) as training data to learn how to classify the whole volume. The classification step maps each voxel into a value indicating the likelihood that the voxel is part of the material of interest … Figure 2 shows the results of the classification of multiple materials .. the cerebrum and the cerebellum of the brain have similar density values. Users can separate these two regions using texture and position information; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); and 
generate a visualization image associated with the input images by executing the image operations (Ma, page 7, Figure 1, Figure 2; Ma, page 8, Figure 3). 
Ma further discloses (Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps) but does not explicitly disclose the following limitation as further recited however Aragon discloses
generate a difference visualization image associated with the input images by executing the one or more image operations (Aragon, page 951, Section 4.1 Supernova Search Pipeline, the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3); Aragon, page 951, Figure 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ma to include the generation of difference images as taught by Aragon in order to enable the user of the machine learning visualization system of Ma to also be able to discern similarities and differences between images (Aragon, page 950, Section 2.2). 
Ma and Aragon do not explicitly disclose the following limitation as further recited however Schultz discloses 
wherein a previous operation in the sequence creates data for a next operation in the sequence (Schultz, Abstract, applications in 3D image analysis ... user actions can be recorded and transferred to different data in which the same structures are to be found ... develop segmentation protocols in chest CT and brain MRI that are then successfully applied to other datasets in an automated manner; Schultz, page 2101, Introduction, visualization makes key elements of the segmentation method transparent to the user. In this case, the user’s decisions are not only informed by the final outcome, but also by an improved understanding of how the algorithm arrives at that result; Schultz, page 2104, Section 5, Transferring User Actions to Similar Data, 5.1 Rule Files, Since it is our goal to help the analyst develop segmentation strategies that can be successfully transferred to similar data, our system keeps track of all user actions in a so-called rule file. Rule files record all user interactions that are relevant to the final result ... “Rules” is the complete list of actions that have been taken to achieve the final labeling, including all parameters. This includes filtering by attributes or vertex degree, changing the graph type, weighting and removing edges, clustering, and filtering or labeling connected components; Schultz, page 2104, Section 6, Implementation and Performance, 6.1 General Design of our System, Figure 1 (a) … steps of loading and filtering the data, modifying its representation as a graph, clustering, and labeling the resulting regions. Finally, it allows inspecting the rule file, saving it to disk, and applying it to different data sets).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the sequential image processing of the volume images as taught by Schultz in the system of Ma and Aragon in order to provide a means to enable the sequence to be recorded and reliably transferred to different data (Schultz, Abstract).  

As per claim 11, Ma, Aragon and Schultz disclose the computer program product of claim 10, wherein the difference visualization image represents a variation of the set of input images (Aragon, page 951, Section 4.1 Supernova Search Pipeline, the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3); Aragon, page 951, Figure 3). 

As per claim 12, Ma, Aragon and Schultz disclose the computer program product of claim 10, wherein the difference visualization image represents an aggregation of the set of input images (Schultz, page 2100, Figure 1; Schultz, page 2105, Figures 5 and 6). 

As per claim 13, Ma, Aragon and Schultz disclose the computer program product of claim 10, wherein the device is further caused to monitor execution of the image operations on a training set of images, the image operations generating a difference visualization image associated with the training set of images, wherein multiple executions on multiple sets of images are monitored that generate corresponding multiple difference visualization images (Ma, page 7, Volume classification and visualization, The ability to learn is powerful since the system can apply what it has learned to performing similar tasks, possibly in a fully automated fashion; Aragon, page 951, Section 4.1 Supernova Search Pipeline, Each night, the SNfactory receives about 50-80 GB of wide field CCD imaging data ... the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3)). 

As per claim 14, Ma, Aragon and Schultz disclose the computer program product of claim 13, wherein the device is further caused to store in a knowledgebase, the image operations, visual features in the training set of images, and context associated with the training set of images (Aragon, page 952, Section 4.4.1 Data and File Organization, During the course of processing and subtracting the images, approximately 200,000 new files are created on disk each night. These files must be triaged – some are kept on the PDSF cluster file system, some are transferred to the SNfactory local server cluster for fast access through database references, and some are archived to tape on NERSC’s High Performance Storage System (HPSS). At the same time, older image files containing the same sky coordinates as supernova candidates must be searched for and retrieved from HPSS so that they are easily accessible for human interaction. This process of data triage and retrieval must be automated in a fault-tolerant manner). 

As per claim 15, Ma, Aragon and Schultz disclose the computer program product of claim 10, wherein the device is further caused to receive from the user a rating associated with a suggested image operation, and learn further based on the rating (Ma, page 9, Conclusion, Providing feedback about the quality of classification and visualization results will be an important part of designing a reliable, intelligent visualization system). 

As per claim 19, Ma discloses an automatic system of determining an image composition procedure that generates a new image visualization, comprising: 
a hardware processor; a memory device coupled with the hardware processor (Ma, page 6, machine learning, computer graphics, machine learning in visualization; Ma, page 7, Figure 1, Interface); 
the hardware processor configured to at least: 
receive a set of input images (Ma, page 7, Figure 1, Input Volume data; Ma, page 7, 4D flow feature extraction and tracking, 4D feature extraction and tracking in the context of flow visualization); 
extract visual features from the input images (Ma, pages 7-8, 4D flow feature extraction and tracking, feature extraction and tracking is mostly done by explicitly separating the feature of interest from the raw data and creating (and following) either a volumetric or geometric representation of the extracted feature … The same intelligent system introduced for classifying materials can be applied to 4D feature extraction and tracking in the context of flow visualization … it’s possible for a visualization system to learn to extract and track features in complex 4D flow fields according to their visual properties, location, shape, and size ... extract and track a feature of interest; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); 
receive context associated with input images (Ma, page 7, Figure 1, medical imaging; Ma, page 8, Figure 3, context of flow visualization; Ma, page 7, 4D flow feature extraction and tracking, context of flow visualization); 
learn based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure (Ma, page 7, Volume classification and visualization, the system can apply what it has learned to performing similar tasks, possibly in a fully automated fashion. An example of the strategy is to reuse a network trained to classify the brain from a scan of a patient for new scans of the same patient; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables), 
based on the learned composition procedure, determine image operations in the composition procedure to present to a user (Ma, page 7, Volume classification and visualization. a painting interface. Users interactively paint directly on the volume-rendered images or selected cross sections of the volume … The system uses the painted regions (a small subset of the volume) as training data to learn how to classify the whole volume. The classification step maps each voxel into a value indicating the likelihood that the voxel is part of the material of interest … Figure 2 shows the results of the classification of multiple materials .. the cerebrum and the cerebellum of the brain have similar density values. Users can separate these two regions using texture and position information; Ma, page 8, 4D flow feature extraction and tracking, In the transfer function space, the user provides good transfer functions for a small number of selected time steps, and the system generates transfer functions for other time steps … In the data space, the user specifies values of interest for selected variables, so the system can construct a feature vector for training. Figure 3 shows an example of data space extraction and tracking using four variables ; Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps); and 
generate a visualization image associated with the input images by executing the image operations (Ma, page 7, Figure 1, Figure 2; Ma, page 8, Figure 3). 
Ma further discloses (Ma, page 8, Figure 3, Using the intelligent interface, the scientist extracted the desired feature for a few selected time steps and then applied the learned network to the hundreds of other time steps) but does not explicitly disclose the following limitation as further recited however Aragon discloses
generate a difference visualization image associated with the input images by executing the one or more image operations (Aragon, page 951, Section 4.1 Supernova Search Pipeline, the Parallel Distributed Systems Facility (PDSF), matches images of the same area of the sky, processes them to remove noise and CCD artifacts, then performs an image subtraction from previously observed reference images on each set of matched images (Figure 3); Aragon, page 951, Figure 3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ma to include the generation of difference images as taught by Aragon in order to enable the user of the machine learning visualization system of Ma to also be able to discern similarities and differences between images (Aragon, page 950, Section 2.2).
Ma and Aragon do not explicitly disclose the following limitation as further recited however Schultz discloses 
wherein a previous operation in the sequence creates data for a next operation in the sequence (Schultz, Abstract, applications in 3D image analysis ... user actions can be recorded and transferred to different data in which the same structures are to be found ... develop segmentation protocols in chest CT and brain MRI that are then successfully applied to other datasets in an automated manner; Schultz, page 2101, Introduction, visualization makes key elements of the segmentation method transparent to the user. In this case, the user’s decisions are not only informed by the final outcome, but also by an improved understanding of how the algorithm arrives at that result; Schultz, page 2104, Section 5, Transferring User Actions to Similar Data, 5.1 Rule Files, Since it is our goal to help the analyst develop segmentation strategies that can be successfully transferred to similar data, our system keeps track of all user actions in a so-called rule file. Rule files record all user interactions that are relevant to the final result ... “Rules” is the complete list of actions that have been taken to achieve the final labeling, including all parameters. This includes filtering by attributes or vertex degree, changing the graph type, weighting and removing edges, clustering, and filtering or labeling connected components; Schultz, page 2104, Section 6, Implementation and Performance, 6.1 General Design of our System, Figure 1 (a) … steps of loading and filtering the data, modifying its representation as a graph, clustering, and labeling the resulting regions. Finally, it allows inspecting the rule file, saving it to disk, and applying it to different data sets).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the sequential image processing of the volume images as taught by Schultz in the system of Ma and Aragon in order to provide a means to enable the sequence to be recorded and reliably transferred to different data (Schultz, Abstract).  


Claims 7, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Kwan-Liu. "Machine learning to boost the next generation of visualization technology." IEEE Computer Graphics and Applications 27.5 (2007): 6-9, hereinafter, “Ma”, in view of Aragon, Cecilia R., and Karl J. Runge. "Workflow management for high volume supernova search." Proceedings of the 2009 ACM symposium on Applied Computing. ACM, 2009, hereinafter, “Aragon”, in view of Schultz, Thomas, and Gordon L. Kindlmann. "Open-box spectral clustering: applications to medical image analysis." IEEE Transactions on Visualization and Computer Graphics 19.12 (2013): 2100-2108, hereinafter, “Schultz” as applied to claims 6, 15 and 19 above, and further in view of Petkov et al., U.S. Publication No. 2017/0262598, hereinafter, “Petkov”.

As per claim 7, Ma, Aragon and Schultz disclose the method of claim 6, but do not explicitly disclose the following limitations as further recited however Petkov discloses wherein the rating is used by a reinforcement learning process to improve a reward associated to actions, wherein additional composition procedure comprising a sequence of the actions is presented to the user (Petkov, ¶0017; Petkov, ¶0019-0020; Petkov, ¶0026, The artificial intelligence system is trained with labeled data (e.g., pairs of input and corresponding desired output (e.g., rendering parameters, optimal rendered images, and/or photographs/movies of the real object)) … the artificial intelligence system is trained to produce the desired output from any input; Petkov, ¶0028, Human users or other operators then visually examine the produced images and select the satisfying images. The rendering parameters for the selected images are then used as desired output and/or a sub-set as positive ground-truth. The rendering parameters for the unselected sub-set of images are not used or are used as negative ground-truth; Petkov, ¶0030, the training is repeated using the additional samples with or without previous samples used for earlier iterations of the training; Petkov, ¶0032; Petkov, 0033, reinforcement learning may be used … Reinforcement learning learns through a sequence of actions with feedback; Petkov, ¶0037, The learned sets of parameters establish a visualization design that may be reused … the values are based on a given input dataset; Petkov, ¶0040, one or more metrics are used in reinforcement learning … The output image rendered from a given set of rendering settings for a sample of scan data and the associated quality metrics (i.e., similarity) are fed-back into the learning system … A metric measuring the similarity of one rendered image to one or a group of rendered images with the desired quality is calculated, and used as the "reward" to train the artificial intelligent agent; Petkov, ¶0044; Petkov, ¶0069). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ma, Aragon and Schultz to use the reinforcement learning of Petkov in order to provide consistency and reduce variability in rendering visualizations of aggregated images (Petkov, ¶0002).. 

Regarding claim(s) 16 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7) applies, mutatis mutandis, to the subject-matter of claim(s) 16 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Kwan-Liu. "Machine learning to boost the next generation of visualization technology." IEEE Computer Graphics and Applications 27.5 (2007): 6-9, hereinafter, “Ma”, in view of Aragon, Cecilia R., and Karl J. Runge. "Workflow management for high volume supernova search." Proceedings of the 2009 ACM symposium on Applied Computing. ACM, 2009, hereinafter, “Aragon”, in view of Schultz, Thomas, and Gordon L. Kindlmann. "Open-box spectral clustering: applications to medical image analysis." IEEE Transactions on Visualization and Computer Graphics 19.12 (2013): 2100-2108, hereinafter, “Schultz” as applied to claims 1 and 10 above, and further in view of Schmidt, Johanna, M. Eduard Gröller, and Stefan Bruckner. "VAICo: Visual analysis for image comparison." IEEE transactions on visualization and computer graphics 19.12 (2013): 2090-2099, hereinafter, “Schmidt”.

As per claim 8, Ma, Aragon and Schultz disclose the method of claim 1, wherein the context comprises whether the input images are of synthetic objects or natural objects (Ma, page 7, Figure 1, Figure 2, medical images; Ma, page 8, Figure 3, flow features), a degree of variability among the input images (Ma, page 8, Figure 3, time-varying flow features … selected time steps), a number of colors in the input images (Ma, page 6, Volume classification and visualization, A transfer function maps voxel values to color and opacity, and the user usually defines it through an interactive graphical editor), a domain corresponding to the input images (Ma, pages 7-8, volume space, transfer function space, geometric), and an objective in analyzing the input images (Aragon, Abstract, Supernova search).
Ma, Aragon and Schultz do not explicitly disclose the following limitations as further recited however Schmidt discloses whether the input images are 2-dimensional or 3-dimensional (Schmidt, page 2091, focus+context approaches in 2D and 3D), image count in the input images (Schmidt, page 2094, Figure 7c, number of images), whether a legend is specified in the input images (Schmidt, page 2092, Figure 3, discloses legend, see also Figures 4, 8, 11 ), and an objective in analyzing the input images (Schmidt, page 2095, Section 5, Results, comparative image visualization).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the parameters as taught by Schmidt in the visualization system of Ma, Aragon and Schultz in order to provide additional comparative visualization tools to help analyze differences or similarities among datasets (Schmidt, Abstract).

Regarding claim(s) 17: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8) applies, mutatis mutandis, to the subject-matter of claim(s) 17, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Kwan-Liu. "Machine learning to boost the next generation of visualization technology." IEEE Computer Graphics and Applications 27.5 (2007): 6-9, hereinafter, “Ma”, in view of Aragon, Cecilia R., and Karl J. Runge. "Workflow management for high volume supernova search." Proceedings of the 2009 ACM symposium on Applied Computing. ACM, 2009, hereinafter, “Aragon”, in view of Schultz, Thomas, and Gordon L. Kindlmann. "Open-box spectral clustering: applications to medical image analysis." IEEE Transactions on Visualization and Computer Graphics 19.12 (2013): 2100-2108, hereinafter, “Schultz” as applied to claims 1 and 10 above, and further in view of Donahue, Jeff, et al. "Decaf: A deep convolutional activation feature for generic visual recognition." International conference on machine learning. 2014, hereinafter, “Donahue”.

As per claim 9, Ma, Aragon and Schultz disclose the method of claim 1, and (Ma, page 7, using a supervised machine learning technique, such as artificial neural network or support vector machines), but do not explicitly disclose the following limitations as further recited however Donahue discloses wherein the step of extracting visual features from the input images comprises executing a Deep Convolutional Activation Feature (DeCAF) extractor to learn visual features from the set of input images (Donahue, page 3, Section 3.1, As the underlying architecture for our feature we adopt the deep convolutional neural network architecture; Donahue, Abstract, features extracted from the activation of a deep convolutional network trained in a fully supervised fashion on a large, fixed set of object recognition tasks can be repurposed to novel generic tasks). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Ma, Aragon and Schultz to use the neural network as taught by Donahue dependent on the context, the amount of data, time to process the data and whether weights are used to process the data (Donahue, page 2, Introduction).. 

Regarding claim(s) 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 9) applies, mutatis mutandis, to the subject-matter of claim(s) 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,592,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current invention are anticipated by claims 1-20 of U.S. Patent No. 10,592,743 in that claims 1-20 of U.S. Patent No. 10,592,743 contain all the limitations of claims 1-20 of the current application and are therefore not patentably distinct from the claims of U.S. Patent No. 10,592,743.
Claims 1-20 of the current application recite similar limitations as claims 1-20 of U.S. Patent No. 10,592,743 as follows:
Current Application No. 16/775,464
U.S. Patent No. 10,592,743
1. An automatic method of determining an image composition procedure that generates a new image visualization, the method executed by a hardware processor, comprising: receiving a set of input images; extracting visual features from the input images; receiving context associated with input images; learning based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure, wherein a previous operation in the sequence creates data for a next operation in the sequence; based on the learning, determining image operations in the composition procedure to present to a user; and generating a difference visualization image associated with the input images by executing the image operations.
1. An automatic method of determining an image composition procedure that generates a new image visualization based on aggregations and variations of input images, the method executed by a hardware processor, comprising: receiving a set of input images; extracting visual features from the input images; receiving context associated with the input images; learning based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure, wherein a previous operation in the sequence creates data for a next operation in the sequence, the sequence of set of image operations including at least a pre-processing operation, a quantification operation, a visualization object creation operation, and an objects visualization operation; determining image operations in the composition procedure to present to a user based on the learning; and generating a difference visualization image associated with the input images by executing the image operations, the difference visualization image representing an aggregation of the set of input images.
2. The method of claim 1, wherein the difference visualization image represents a variation of the set of input images.

3. The method of claim 1, wherein the difference visualization image represents an aggregation of the set of input images.

4. The method of claim 1, further comprising: monitoring execution of the image operations on a training set of images, the image operations generating a difference visualization image associated with the training set of images, wherein multiple executions on multiple sets of images are monitored that generate corresponding multiple difference visualization images.
2. The method of claim 1, further comprising: monitoring execution of image operations on a training set of images, the image operations generating a difference visualization image associated with the training set of images, wherein multiple executions on multiple sets of images are monitored that generate corresponding multiple difference visualization images; and storing in a knowledgebase, the image operations, visual features in the training set of images, and context associated with the training set of images.
5. The method of claim 4, further comprising: storing in a knowledgebase, the image operations, visual features in the training set of images, and context associated with the training set of images.

6. The method of claim 1, further comprising receiving from the user a rating associated with a suggested image operation, and the learning is further based on the rating.
4. The method of claim 1, further comprising receiving from the user a rating associated with a suggested image operation, and the learning is further based on the rating
7. The method of claim 6, wherein the rating is used by a reinforcement learning process to improve a reward associated to actions, wherein additional composition procedure comprising a sequence of the actions is presented to the user.
5. The method of claim 4, wherein the rating is used by a reinforcement learning process to improve a reward associated to actions, wherein additional composition procedure comprising a sequence of the actions is presented to the user
8. The method of claim 1, wherein the context comprises whether the input images are of synthetic objects or natural objects, whether the input images are 2-dimensional or 3-dimensional, image count in the input images, a degree of variability among the input images, a number of colors in the input images, whether a legend is specified in the input images, a domain corresponding to the input images, and an objective in analyzing the input images.
6. The method of claim 1, wherein the context comprises whether the input images are of synthetic objects or natural objects, whether the input images are 2-dimensional or 3-dimensional, image count in the input images, a degree of variability among the input images, a number of colors in the input images, whether a legend is specified in the input images, a domain corresponding to the input images, and an objective in analyzing the input images.
9. The method of claim 1, wherein the step of extracting visual features from the input images comprises executing a Deep Convolutional Activation Feature (DeCAF) extractor to learn visual features from the set of input images.
7. The method of claim 1, wherein the step of extracting visual features from the input images comprises executing a Deep Convolutional Activation Feature (DeCAF) extractor to learn visual features from the set of input images.


Claims 1-3, 10-12 and 19 of the current application correspond to claims 1, 8 and 15 of U.S. Patent No. 10,592,743.  Claims 4-5 and 13-14 of the current application correspond to claims 2, 9 and 16 of U.S. Patent No. 10,592,743.  Claims 6 and 15 of the current application correspond to claims 4, 11 and 18 of U.S. Patent No. 10,592,743.  Claims 7, 16 and 20 of the current application correspond to claims 5, 12 and 19 of U.S. Patent No. 10,592,743.  Claims 8 and 17 of the current application correspond to claims 6, 13 and 20 of U.S. Patent No. 10,592,743.  Claims 9 and 18 of the current application correspond to claims 7 and 14 of U.S. Patent No. 10,592,743.
The table above shows that although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current invention are anticipated by claims 1-20 of U.S. Patent No. 10,592,743.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668